IN THE SUPREME COURT OF IOWA
                              No. 11–2022

                          Filed March 16, 2012


DANNY HOMAN, WILLIAM A. DOTZLER, JR., BRUCE HUNTER, DAVID
JACOBY, KIRSTEN RUNNING-MARQUARDT, and DARYL BEALL,

      Appellees,

vs.

TERRY E. BRANSTAD, Governor of the State of Iowa,

      Appellant.



      Appeal from the Iowa District Court for Polk County, Bradley

McCall, Judge.



      The parties appeal the district court’s summary judgment ruling

on the constitutionality of certain item vetoes exercised by the Governor

on an appropriations bill. SUMMARY JUDGMENT AFFIRMED IN PART

AND REVERSED IN PART; CASE REMANDED.



      Richard J. Sapp and Ryan G. Koopmans of Nyemaster, Goode,

West, Hansell & O’Brien, P.C., Des Moines, for appellant.



      Mark T. Hedberg, Nathaniel R. Boulton, and Erin G. Benoy of

Hedberg & Boulton, P.C., for appellees.
                                           2

WATERMAN, Justice.

        This appeal requires our court to resolve another dispute between

the executive and legislative branches of our state government over the

scope of the Governor’s item veto power. 1 On July 27, 2011, Governor

Terry E. Branstad item vetoed several provisions in Senate File 517, an

appropriations bill passed in the final days of the Eighty-fourth General

Assembly.        Primarily    at   issue    is   $8.66    million    the   legislature

appropriated in section 15(3) for the operation of Iowa Workforce

Development (IWD) field offices.           The Governor, without vetoing that

appropriation, item vetoed section 15(3)(c), prohibiting the closure of field

offices, and section 15(5), defining “field office” to require the presence of

a staff person. His accompanying item-veto message noted his purpose

was to provide “enhanced benefits through maximum efficiencies” by

replacing staffed field offices with numerous additional “virtual access

point [computer] workstations” for the delivery of employment services to

Iowans throughout our state. The Governor also item vetoed section 20,

which restricts IWD from spending any appropriated funds on the

National Career Readiness Certificate Program, without item vetoing any

of the several appropriations to IWD in Senate File 517.                     And, the

Governor item vetoed similar provisions in the bill for the following fiscal

year.

        We must decide whether the Governor’s item vetoes comply with

article III, section 16 of our state constitution, the item-veto amendment

ratified by the people of Iowa in 1968.            Plaintiffs, Danny Homan, the

        1Our court previously decided the constitutionality of particular item vetoes in
Rants v. Vilsack, 684 N.W.2d 193 (Iowa 2004); Welsh v. Branstad, 470 N.W.2d 644
(Iowa 1991); Junkins v. Branstad, 448 N.W.2d 480 (Iowa 1989); Colton v. Branstad, 372
N.W.2d 184 (Iowa 1985); Rush v. Ray, 362 N.W.2d 479 (Iowa 1985); Welden v. Ray, 229
N.W.2d 706 (Iowa 1975); and State ex rel. Turner v. Iowa State Highway Comm’n, 186
N.W.2d 141 (Iowa 1971), abrogated in part by Rants, 684 N.W.2d at 210.
                                       3

president of Iowa Council 61 of the American Federation of State County

and Municipal Employees, a state-employee union, and William A.

Dotzler, Jr., Bruce Hunter, David Jacoby, Kirsten Running-Marquardt,

and Daryl Beall, legislators in the Eighty-fourth General Assembly, filed

this action in district court alleging the Governor unconstitutionally item

vetoed    “conditions   or   restrictions”   on   the   appropriations.   On

December 8, the district court entered a split decision that upheld the

item veto of section 20, but declared invalid the item veto of sections

15(3)(c) and 15(5).     Both sides appealed, and we granted expedited

review.

      This is not an easy case. The legislature failed to use language in

section 15(3) expressly conditioning the $8.66 million appropriation on

the restrictions against closing staffed field offices.      Nonetheless, we

conclude the definition of “field office” in section 15(5) qualifies or

restricts the $8.66 million appropriation in section 15(3)(b) “for the

operation of field offices.”    Accordingly, the Governor could not veto

section 15(5) without vetoing the accompanying appropriation in section

15(3). We further conclude the Governor impermissibly item vetoed the

restriction in section 20 on use of IWD appropriations for the national

certificate program.

      Simply stated, the legislature appropriated funds to IWD with

strings attached, and our constitution does not permit the Governor to

cut the strings and spend the money differently. The required remedy is

to invalidate the following sections of Senate File 517: sections 15, 17,

18, 19, and 20 of division I and sections 61, 63, 64, 65, and 66 of

division IV. The other sections of Senate File 517 affirmatively approved

by the Governor remain in effect as enacted. In light of this remedy, we

need not decide the validity of the Governor’s item veto of section 15(3)(c).
                                            4

       I. Background Facts and Proceedings.

       The Eighty-fourth General Assembly of Iowa passed Senate File

517, “The Economic Development Appropriations Bill,” on June 27,

2011. The bill was sent to Governor Branstad three days later, on the

last day of the legislative session.            Senate File 517 begins with this

description:

       An act relating to and making appropriations to the
       department of cultural affairs, the department of economic
       development, certain board of regents institutions, the
       department of workforce development, the Iowa finance
       authority, and the public employment relations board, and
       addressing related matters including tax credits and
       including immediate effective date and retroactive
       applicability provisions.

All parties agree Senate File 517 is an appropriations bill.

       Appropriations and provisions relating to IWD are found in division

I, sections 15 through 20 of Senate File 517 for the fiscal year July 1,

2011, to June 30, 2012. 2 On July 27, Governor Branstad item vetoed
sections 15(3)(c) and 15(5), as follows:

             Sec.      15. DEPARTMENT          OF     WORKFORCE
       DEVELOPMENT. There is appropriated from the general
       fund of the state to the department of workforce development
       for the fiscal year beginning July 1, 2011, and ending June
       30, 2012, the following amounts, or so much thereof as is
       necessary, for the purposes designated:
               ....
               3. WORKFORCE DEVELOPMENT OPERATIONS
             a. For the operation of field offices, the workforce
       development board, and for not more than the following full-
       time equivalent positions:
       …………………………............................................ $8,671,352
       ………………………….........................................FTEs 130.00



       2Identical language for the next fiscal year is found in division IV, sections 61 to
66. Our analysis will discuss sections 15 through 20 of division I, but that analysis and
our ruling apply equally to sections 61 to 66 of division IV.
                                     5
            b. Of the moneys appropriated in paragraph “a” of this
      subsection, the department shall allocate $8,660,480 for the
      operation of field offices.
             c. The department shall not reduce the number of
      field offices below the number of field offices being operated
      as of January 1, 2009.
             ....
             5. DEFINITIONS
             For purposes of this section:
            a. “Field office” means a satellite office of a workforce
      development     center   through    which      the    workforce
      development center maintains a physical presence in a
      county as described in section 84B.2. For purposes of this
      paragraph, a workforce development center maintains a
      physical presence in a county if the center employs a staff
      person. “Field office” does not include the presence of a
      workforce development center maintained by electronic
      means.
             b. “Workforce development center” means a center at
      which state and federal employment and training programs
      are colocated and at which services are provided at a local
      level as described in section 84B.1.

Governor Branstad’s transmittal letter to Secretary of State Schultz

explained:

             I am unable to approve the item designated Section
      15, subsection 3, paragraph c, in its entirety. This item
      would prohibit Iowa Workforce Development (“IWD”) from
      putting forth an enhanced delivery system that broadens
      access to Iowans across the state in fiscal year 2012. In
      order to develop a sustainable delivery system, in light of
      continually fluctuating federal funding, the department must
      put forth a system that embraces the use of technology while
      providing enhanced benefits through maximum efficiencies.
      At this time, IWD has over one hundred ninety virtual access
      point workstations in over sixty new locations throughout
      the state in order to increase access to these critical services.
      Iowans are already utilizing expanded hours of operations,
      six days a week. At my direction, IWD will have hundreds of
      additional virtual access points by the end of fiscal year
      2012.
            I am unable to approve the item designated as Section
      15, subsection 5 in its entirety. This item attempts to define
      a delivery system in such a way as to prevent growth and
      progress in serving Iowans in fiscal year 2012. IWD has
      recognized the necessity of delivering services through
                                        6
         multiple streams, including technology. As such, IWD is
         putting forth a plan that delivers more services to Iowans
         while streamlining government.

         Sections 17, 18, and 19 appropriated additional funds to IWD.

Section 20 restricts IWD from using appropriated funds for the National

Career Readiness Certificate Program.         Governor Branstad item vetoed

section 20 as follows:

               Sec. 20.   APPROPRIATIONS RESTRICTED.         The
         department of workforce development shall not use any of
         the moneys appropriated in this division of this Act for
         purposes of the national career readiness certificate
         program.

The Governor’s transmittal letter to Secretary Schultz explained:

                I am unable to approve the item designated as Section
         20 in its entirety. This item would prohibit IWD from using
         the National Career Readiness Certificate program in fiscal
         year 2012.       The National Career Readiness Certificate
         program is an Iowa-based product which is an assessment
         and skill development tool that has been embraced by over
         400 Iowa employers as an exceptional tool for demonstrating
         skills for a potential employee. It is nationally recognized by
         both the Executive Office of the President and the U.S.
         Department of Labor as a reliable and portable tool for job
         seekers to present and certify their skills. I cannot agree
         with the denial to IWD of the potential use of this program.

         Plaintiffs commenced this action in district court on August 24.
They      alleged    these   item   vetoes   exceeded   Governor    Branstad’s

constitutional authority and sought a declaratory ruling the vetoes were

void and that Senate File 517 became law as presented to the Governor.

On September 20, plaintiffs moved for summary judgment. They argued

the      vetoed     provisions   were   “conditions     and   restrictions   on

appropriations” that could not be item vetoed apart from “the

accompanying appropriations.” Plaintiffs asked for a declaratory ruling

that each attempted item veto is “unconstitutional, illegal, null, [and]

void.”    Plaintiffs also changed their position on the remedy to seek a
                                      7

ruling that no provision of Senate File 517 became law.            Governor

Branstad cross-moved for summary judgment. The Governor asked the

district court to rule “the item vetoes exercised were constitutional.”

      On December 8, the district court entered its decision.       It ruled

that sections 15(3)(c) and 15(5) were conditions that could not be vetoed

apart from the appropriations in section 15. The district court concluded

“[t]he prohibition against reducing the number of field offices was

inseparably connected to the appropriation.” It further determined that

the “field office” definition qualified the field office appropriation.   The

district court, however, ruled that Governor Branstad properly vetoed

section 20 because it was “overly broad” and “therefore must be

considered to be a rider.” As to the remedy, the district court concluded

Senate File 517 “became law as if [Governor Branstad] had not exercised

the item vetoes . . . determined to be invalid.”

      All parties appealed, and we granted expedited briefing and

argument. The Governor argues on appeal that the district court erred

in holding Senate File 517 sections 15(3)(c) and 15(5) could not be vetoed

apart from the appropriations in section 15. Plaintiffs argue the district

court erred in holding section 20 was a stand-alone “item” subject to

veto. We heard televised oral arguments on the evening of February 21.

      II. Standard of Review.

      Whether the Governor properly exercised his item veto power “ ‘is

an issue of constitutional analysis which presents a question of law for

the courts.’ ” Rants v. Vilsack, 684 N.W.2d 193, 199 (Iowa 2004) (quoting

Junkins v. Branstad, 448 N.W.2d 480, 482 (Iowa 1989)).            Summary

judgment is the appropriate vehicle to resolve this legal question. Id.;

Welsh v. Branstad, 470 N.W.2d 644, 647 (Iowa 1991) (“[T]he ultimate

question of whether the excised portion was subject to item veto is
                                     8

always a question of law.”).     We review de novo the district court’s

summary judgment ruling on questions of constitutional law. See Ames

Rental Prop. Ass’n v. City of Ames, 736 N.W.2d 255, 258 (Iowa 2007) (“We

review constitutional claims de novo” to determine whether the district

court correctly applied the law on summary judgment.); Rants, 684

N.W.2d at 199–200.

      III. Analysis.

      “Our opinion concerning the wisdom of either the original

enactment[] or the vetoes does not enter into our judicial evaluation of

the legality of the Governor’s action.” Rush v. Ray, 362 N.W.2d 479, 480

(Iowa 1985).      The elected branches decide how best to deliver

employment services to Iowans; our role as the third branch is to decide

this constitutional case.

      The Governor’s item-veto power is set forth in article III, section 16

of the Iowa Constitution, which provides in pertinent part:

             The governor may approve appropriation bills in whole
      or in part, and may disapprove any item of an appropriation
      bill; and the part approved shall become a law. Any item of
      an appropriation bill disapproved by the governor shall be
      returned, with his objections, to the house in which it
      originated, or shall be deposited by him in the office of the
      secretary of state in the case of an appropriation bill
      submitted to the governor for his approval during the last
      three days of a session of the general assembly, and the
      procedure in each case shall be the same as provided for
      other bills. Any such item of an appropriation bill may be
      enacted into law notwithstanding the governor’s objections,
      in the same manner as provided for other bills.

(Emphasis added.)
      In construing the item-veto provision, our mission “ ‘is to ascertain

the intent of the framers.’ ” Rants, 684 N.W.2d at 199 (quoting Junkins,

448 N.W.2d at 483). We thoroughly reviewed the history of the item-veto
                                          9

power and authorities illuminating the boundaries of that power in

Rants. Id. at 200–06.

        “[T]he purpose of the item veto provision of our constitution [is to]

give[] the governor a larger role in the state budgetary process.” Junkins,

448 N.W.2d at 484 (citing Colton v. Branstad, 372 N.W.2d 184, 192 (Iowa

1985)). In Rants, we further observed “the item veto power developed ‘to

control logrolling, or the legislators’ practice of combining in a single bill

provisions supported by various minorities in order to create a legislative

majority.’ ” 684 N.W.2d at 201 (quoting Richard Briffault, The Item Veto:

A Problem in State Separation of Powers, 2 Emerging Issues in

St. Const. L. 85, 87 (1989) [hereinafter Briffault]); see also Johnson v.

Carlson, 507 N.W.2d 232, 235 (Minn. 1993) (“Historically, the line item

veto was put in state constitutions to counteract legislative ‘pork-

barreling,’ the practice of adding extra items to an appropriation bill

which      the   governor   could   not   veto   without   vetoing   the   entire

appropriation bill.”    (citing Rios v. Symington, 833 P.2d 20, 23 (Ariz.

1992))).

        “[T]he item veto power grants the governor a limited legislative

function in relation to appropriation bills.” Rants, 684 N.W.2d at 202.

“ ‘[W]hatever the veto’s successes in dealing with budget problems, by

empowering the executive to veto a part of a bill, the item veto opens up

a set of knotty legal and conceptual difficulties.’ ” Id. (quoting Briffault, 2

Emerging Issues in St. Const. L. at 86).

        Defining the scope of an “item” subject to veto has proven difficult.

“ ‘We must first look at the words employed, giving them meaning in their

natural sense and as commonly understood.’ ” Junkins, 448 N.W.2d at

483 (quoting Redmond v. Ray, 268 N.W.2d 849, 853 (Iowa 1978)). By its

terms, article III, section 16 permits the Governor to “disapprove any
                                         10

item of an appropriation bill.”         “This language—particularly the term

‘item’—has caused this court and other courts their greatest interpretive

difficulty.” Rants, 684 N.W.2d at 205. Separate policy items placed in

an appropriation bill may be the subject of item veto—the item itself need

not appropriate money. Id. (“Thus in [State ex rel.] Turner [v. Iowa State

Highway Commission, 186 N.W.2d 141 (Iowa 1971),] and subsequent

cases, we have acknowledged the governor may constitutionally veto

nearly any item in an appropriation bill even if that item is not a

monetary allocation.”).

          In Welden v. Ray, however, we held “that if the Governor desires to

veto a legislatively-imposed qualification upon an appropriation, he must

veto the accompanying appropriation as well.”                 229 N.W.2d 706, 713

(Iowa      1975).    We   have   used     the      terms     “proviso,”   “restriction,”

“qualification,” “limitation,” and “condition” interchangeably to “denote[]

‘a provision in a bill that limits the use to which an appropriation may be

put.’ ”     Rants, 684 N.W.2d at 205 n.3 (quoting Colton, 372 N.W.2d at

189).       The point is this:        when the legislature makes a specific

appropriation for a specific purpose, the Governor can veto the

appropriation as an item, but cannot veto the purpose and use the

appropriation for a different purpose.             We must decide whether the

provisions vetoed by Governor Branstad in Senate File 517 are separate

items subject to veto, or rather, conditions or qualifications upon an item

of   appropriation     that   could    not    be    vetoed     without    vetoing   the

appropriation.

          A. The Validity of the Item Veto of Section 15(3)(c). Governor

Branstad makes a strong argument that his item veto of the provision

prohibiting closure of field offices in section 15(3)(c) is valid under Turner.

186 N.W.2d 141.        Section 15(3)(c) states, “The department [IWD] shall
                                    11

not reduce the number of field offices below the number of field offices

being operated as of January 1, 2009.”       Turner is closely analogous.

During the 1969 legislative session, the state highway commission

requested $80,000 to move forty-eight engineers’ offices. Id. at 149. The

legislature passed a highway commission appropriation bill with a

section 5 that stated:

      “The permanent resident engineers’ offices presently
      established by the State Highway Commission shall not be
      moved from their locations; however, the commission may
      establish not more than two temporary resident engineers’
      offices within the state as needed.”

Id. at 143 (quoting H.F. 823, 63rd G.A., 1st Sess. ch. 30 § 5 (1969)).

      Governor Ray used the newly enacted item-veto amendment to

strike section 5 from the bill, while leaving the highway commission

appropriation intact. Id. Governor Ray’s item-veto message stated:

             My action is based on the following: The function of
      the Highway Commission is to construct and maintain roads
      and highways in the State of Iowa in the most efficient and
      effective manner possible.
            Restricting the location or relocation of resident
      engineers’ offices will inhibit the commission’s efforts to
      operate at maximum efficiency.
            Mr. Joseph R. Coupal, director of highways, estimates
      that this restriction could cost the State of Iowa an estimated
      $100,000 during the biennium.

Id. (internal quotation marks omitted). In the ensuing litigation, several

legislators challenged Governor Ray’s item veto as unconstitutional,

contending that section 5 was a “restriction, condition or limitation upon

an appropriation” not subject to item veto. Id. at 148–49. We disagreed

and held that section 5 was a separate “item” subject to veto. We noted

the absence of any expressly conditional language in section 5, in

contrast to the preceding section that contained an explicit restriction:
                                            12
              We feel a comparison of section 5, which is set out in
        full above, with the foregoing section 4 is of more than
        passing interest. Section 4 provides,
              No moneys appropriated by this act shall be used for
              capital improvements, but may be used for overtime
              pay of employees involved in technical trades.
              It should be noted section 5 places no prohibition
        against the use of any moneys appropriated by the act for
        the moving of permanent resident engineers’ offices presently
        established by the defendant commission. Had such
        language as used in section 4 been employed in section 5 we
        are impelled to the view that section 5 would have in such
        case been a proviso or condition upon the expenditure of the
        funds appropriated, but lacking such phraseology it
        obviously is not.

Id. at 150 (internal quotation marks omitted).

        In concluding that section 5 was a separate “item” subject to veto,

we emphasized that the provision “did not ‘qualify an appropriation’ or

‘direct the method of its use’ and is in no sense a condition, qualification

or proviso which limits the expenditure of any of the funds appropriated

by House File 823.” Id. Governor Branstad argues the same description

fits section 15(3)(c) of Senate File 517.            Viewed in isolation, section

15(3)(c) contains no conditional language or prohibition against the use

of money, and makes no reference to any appropriation. We presume the

Eighty-fourth General Assembly was aware of our decision in Turner.

See Welch v. Iowa Dep’t of Transp., 801 N.W.2d 590, 600 (Iowa 2011)

(“ ‘The legislature is presumed to know the state of the law, including

case law, at the time it enacts a statute.’ ” (quoting State v. Jones, 298
N.W.2d 296, 298 (Iowa 1980))). One of the lessons of Turner is that, if

the legislature expects judicial intervention to be available when the

Governor     attempts        to   excise     limitations    or   qualifications     on

appropriations through an item veto, the legislature must provide the

court with clear language establishing the necessary legal foundation. In

other    words,   if   the    legislature    wants   to    condition   or   limit   an
                                    13

appropriation, it should expressly say so. See Turner, 186 N.W.2d at 153

(intent to make language a “condition, restriction or proviso” should be

“accomplished by specific draftsmanship”).

      Indeed, the Eighty-fourth General Assembly did use express

language in section 20 restricting the use of appropriations to IWD:

“APPROPRIATIONS RESTRICTED. [IWD] shall not use any of the moneys

appropriated in this division of this Act for purposes of the national

career readiness certificate program.”    The omission of such express

“phraseology” from section 15(3)(c) permits an inference that the

legislature had not intended it to qualify or direct the use of the

appropriation for the operation of field offices. This lack of conditional

language or an overt reference to an appropriation, however, might be

explained by the juxtaposition of section 15(3)(c) with the immediately

preceding section 15(3)(b) that contains the appropriation “for the

operation of field offices.” Both are subsections within section 15(3). In

Turner, the vetoed language was not the very next sentence after the

appropriation.   The proximity, combined with the definition in section

15(5) (requiring the physical presence of a staff person), arguably allows

an inference that the appropriation for the operation of field offices is

conditioned upon the directive not to reduce the number of them.

Uncertainty over the legislature’s intent could have easily been avoided

by the addition of expressly conditional language.

      Ultimately, we need not decide whether section 15(3)(c) constitutes

a separate “item” subject to veto because, for the reasons that follow, we

hold section 15 as a whole fails.

      B. The Validity of the Item Veto of Section 15(5).         We next

address whether the Governor constitutionally could item veto the

definition of “field office” in section 15(5) without vetoing the $8.66
                                      14

million appropriation “for the operation of field offices” in section 15(3)(b).

Turner did not involve a definition included in the same section of the bill

as the appropriation.      The Governor argues that section 15(5) is a

separate item subject to veto. The district court ruled this item veto was

unconstitutional, stating:

              Read in the context in which they were enacted, the
       legislative limitations embodied in the definitions contained
       in the vetoed provisions were clearly intended by the
       legislature to apply directly to the funds appropriated “for
       the operation of field offices.” With the use of the phrase “in
       this section” the legislature evinced an intent to place
       restrictions on the use of the appropriations it made earlier
       in the section.

       We agree.     Section 15(5), entitled “DEFINITIONS,” begins by

stating, “For purposes of this section . . . .” The provision then defines

“field office” as requiring the physical presence of an employee at each

field office.   This definition applies throughout section 15 and, thus,

controls the meaning of “field office” in section 15(3)(b), which

appropriates $8.66 million “for the operation of field offices.”           The

legislature textually linked section 15(5) to the appropriation in section

15(3). Reading the provisions together, as the legislature directed, makes

clear that each “field office” funded in section 15(3)(b) is to be staffed with

an IWD employee. That is, a location with a computer workstation but

no employee physically present is not a “field office” within the meaning

of the appropriation provision.

       We have cautioned the item veto cannot be used to strike a

provision that is “inextricably linked” to or an “integral part” of an

appropriation. Colton, 372 N.W.2d at 190; Welden, 229 N.W.2d at 714.

We see these provisions as inseparable and inextricably linked.            The

funds appropriated for field offices were for those defined in section 15(5)

to require the physical presence of a staff person. The definition of “field
                                     15

office” is an integral part of the appropriation for the operation of field

offices.   Definitions can impose conditions; this one did.       The $8.66

million appropriation had strings attached, tying the funds to the

requirement that state employees staff the field offices.          The fiscal

wisdom of this requirement is not for our court to decide.           But our

constitution does not permit the Governor to cut the strings and keep the

money.

       In Rants, we reiterated the following admonition:

       [I]f the removal of the provision would permit the governor to
       “legislate by striking qualifications [on appropriations] in a
       manner which distorts legislative intent” or to “divert money
       appropriated by the legislature for one purpose so that it
       may be used for another,” we consider it an inseparable
       statement of the legislature’s will, impervious to an item veto
       unless both the condition and the appropriation to which it
       is related are item vetoed together. Rush, 362 N.W.2d at 482
       (“The vetoed language created conditions, restricting the use
       of the money to the stated purpose. It is not severable,
       because upon excision of this language, the rest of the
       legislation is affected.”) . . . .

684 N.W.2d at 206.      To allow the Governor to veto the definition in

section 15(5) without vetoing the accompanying appropriation in section

15(3)(b) would impermissibly “distort[] legislative intent” or “divert money

appropriated by the legislature for one purpose so that it may be used for

another.” Rush, 362 N.W.2d at 482. Specifically, the Governor would be

disregarding the express legislative direction requiring staffed field offices

and diverting the money appropriated for a different purpose—

unmanned computer kiosks. We conclude section 15(5) is impervious to

an item veto without a veto of section 15(3).

       We therefore hold the Governor’s item veto of section 15(5) was

unconstitutional.
                                           16

       C. The Validity of the Item Veto of Section 20. We now turn to

the cross-appeal.        The district court upheld the validity of Governor

Branstad’s item veto of section 20, which states:

             Sec. 20. APPROPRIATIONS    RESTRICTED.        The
       department of workforce development shall not use any of
       the moneys appropriated in this division of this Act for
       purposes of the national career readiness certificate
       program.

The district court ruled that section 20 is a rider subject to item veto:

             Although this provision places explicit qualifications
       and limitations on the use of the appropriated funds, it is
       overly broad in the appropriated funds to which it is
       attached. It therefore must be considered to be a rider, and
       not an item, for item veto analysis purposes. Accordingly,
       Governor Branstad’s item vetoes of Division I, Section 20 and
       of Division IV, Section 66, were effective and should be
       upheld.

We disagree.       We have cautioned the legislature cannot tie unrelated

provisions in a bill together to frustrate the Governor’s item-veto power.

Colton, 372 N.W.2d at 192. But, the fact IWD received appropriations

through four different provisions of Senate File 517, specifically sections

15, 17, 18, and 19, does not make the express restriction on use of the

money in section 20 overly broad or a rider subject to item veto. 3                          A


       3IWD received a fifth appropriation         in   division   I,   section   24   entitled
“Unemployment Compensation Program”:
       Notwithstanding section 96.9, subsection 4, paragraph “a”, moneys
       credited to the state by the secretary of the treasury of the United States
       pursuant to section 903 of the Social Security Act are appropriated to the
       department of workforce development and shall be used by the
       department for the administration of the unemployment compensation
       program only. This appropriation shall not apply to any fiscal year
       beginning after December 31, 2011.
(Emphasis added.) The legislature restricted the appropriation in section 24 for the use
of the “unemployment compensation program only.” IWD cannot use the funds
appropriated in section 24 for the National Career Readiness Certificate Program.
Accordingly, section 20 is not a condition that restricts or qualifies section 24. Division
IV, section 70 mirrors the appropriation in section 24 for the next fiscal year.
                                            17

“rider” is “an unrelated substantive piece of legislation incorporated in

the appropriation bill.” Id. at 191. Section 20 is not “unrelated” to the

IWD appropriations. To the contrary, section 20 explicitly restricts the

use of IWD’s appropriations, and that is all it does.

      “Inherent in the power to appropriate is the power to specify how

the money shall be spent.”          Welden, 229 N.W.2d at 710.               This power

“may be couched in the negative.”                Id.     We have held provisions

restricting executive branch agencies from spending appropriated money

for nonspecified purposes are conditions not subject to independent veto.

Rush, 362 N.W.2d at 482–83. Section 20 precludes IWD from spending

any of its appropriations on the national certificate program.                 Without

this restriction, IWD could transfer funds appropriated for another

purpose to the program. Iowa Code § 8.39 (2011). Like the provisions in

Rush, section 20 is an appropriately tailored “outgrowth of the

legislature’s power to appropriate funds.” See Rush, 362 N.W.2d at 483.

      Section 20 uses the type of “phraseology” that, according to Turner,

identifies a condition. See Turner, 186 N.W.2d at 150 (identifying as a

“condition” section 4 in the bill at issue, which stated, “No moneys

appropriated by this act shall be used for capital improvements”).

Section 20 constitutes a “condition,” that is, “a provision in a bill that

limits the use to which an appropriation may be put.”                     Colton, 372

N.W.2d at 189.           Accordingly, Governor Branstad could not item veto

section 20 without also vetoing the IWD appropriations in sections 15,

17, 18, and 19.          See Welden, 229 N.W.2d at 713 (“[I]f the Governor

desires    to     veto     a   legislatively-imposed      qualification      upon    an

appropriation, he must veto the accompanying appropriation as well.”).

      We        hold     the   Governor’s    item      veto   of   section     20   was

unconstitutional.
                                     18

      D. The Remedy.          We now turn to the remedy required by our

holdings that the Governor’s item vetoes of section 15(5) and section 20

were unconstitutional. The district court granted the remedy sought by

plaintiffs in their petition and declared that “Senate File 517 became law

as if the Governor had not exercised the item vetoes which were herein

determined to be void.” Governor Branstad argues on appeal the proper

remedy for an invalid veto of a condition on an appropriation is to

invalidate the entire item containing the appropriation. The Governor is

correct on this point. This remedy is required by article III, section 16,

which provides in relevant part:

      Any bill submitted to the governor for his approval during
      the last three days of a session of the general assembly, shall
      be deposited by him in the office of the secretary of state,
      within thirty days after the adjournment, with his approval,
      if approved by him, and with his objections, if he
      disapproves thereof.
             The governor may approve appropriation bills in whole
      or in part, and may disapprove any item of an appropriation
      bill; and the part approved shall become a law.

Iowa Const. art. III, § 16.

      Senate File 517 is an appropriation bill that was presented to the

Governor on June 30, 2011, the last day of the legislative session. Bills

presented to the Governor during “the last three days of a session of the

general assembly” do not become law without the Governor’s affirmative

approval. Rants, 684 N.W.2d at 210–11 (citing Iowa Const. art. III, § 16).

The Governor has thirty days to approve or disapprove the bill. Id. This

is known as the “pocket veto” period because the bill fails if the Governor

takes no action.    Id. at 201, 210.      In this case, Governor Branstad’s

timely transmittal letter to Secretary of State Schultz stated, “Senate File

517 is approved on this date with the following exceptions, which I
                                       19

hereby disapprove.”     The letter went on to identify the provisions the

Governor disapproved by exercising his item veto.

      In    Rants,    Governor     Vilsack    item   vetoed   parts   of   a

nonappropriations bill presented to him during the last three days of the

session. Id. at 211–12. We held his item vetoes were invalid and as a

result the entire bill failed.   Id.   We stated, “[N]o portion of HF 692

became law because the entire bill did not receive the affirmative

approval of both the Legislature and Governor . . . .” Id. at 212. This

result was required because nonappropriations bills must be approved or

disapproved in their entirety, and an invalid item veto cannot constitute

approval. Id.

      By contrast, our constitution provides the Governor “may approve

appropriation bills in whole or in part, and may disapprove any item of

an appropriation bill; and the part approved shall become law.”        Iowa

Const. art. III, § 16. Because the Governor may approve or disapprove

any item in an appropriation bill, an ineffective item veto is not fatal to

the entire bill, but only to the affected items.

      We hold that, when the Governor impermissibly item vetoes a

condition on an appropriation during the pocket veto period, the

appropriation item fails to become law. This result is mandated by our

constitutional requirement that enactments do not become law without

the approval of both elected branches except when a legislative

supermajority overrides a veto. Here, the Governor did not approve the

IWD appropriations with the conditions. Yet, the legislature did not pass

the appropriations without the conditions. Thus, the IWD appropriations

without the conditions could not become law because the approval of

both elected branches was lacking.
                                       20

      Specifically, the Governor failed to effectively approve section 15(3),

containing the $8.66 million appropriation for the operation of field

offices because he failed to approve the accompanying condition defining

field offices in section 15(5).    The Governor’s affirmative approval of

section 15(3) was required during the pocket veto for it to become law.

Section 15(3) fails for this reason.

      Section 20 is a restriction on IWD appropriations.              Those

appropriations are found in sections 15(1)–(4), 17, 18, and 19. Governor

Branstad’s approval of those sections was ineffective in light of his failure

to approve the accompanying condition in section 20. Accordingly, those

sections did not become law. The remaining sections of Senate File 517,

affirmatively approved by Governor Branstad, became law.

      IV. Disposition.

      We affirm the district court’s summary judgment declaring the

Governor’s item veto of section 15(5) unconstitutional. We reverse the

district court’s summary judgment upholding the Governor’s item veto of

section 20. We remand for entry of judgment in plaintiffs’ favor declaring

the Governor’s item veto of section 20 unconstitutional and further

declaring that sections 15, 17, 18, 19, and 20 of division I and sections

61, 63, 64, 65, and 66 of division IV of Senate File 517 did not become

law. All other provisions in Senate File 517 affirmatively approved by the

Governor became law.

      SUMMARY JUDGMENT AFFIRMED IN PART AND REVERSED IN

PART; CASE REMANDED.